Name: Commission Regulation (EC) No 2943/94 of 2 December 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 12. 94 Official Journal of the European Communities No L 310/33 COMMISSION REGULATION (EC) No 2943/94 of 2 December 1994 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), whereas the amount of the performance guarantee must be increased, given the possibility of a large volume of alcohol being stored in the Caribbean and Central American countries concerned ; Whereas Regulation (EEC) No 2192/93 concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invitations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 377/93 (4), as amended by Regulation (EEC) No 2192/93 (5), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by inter ­ vention agencies ; Article 1 1 . Six individual sales by invitation to tender Nos 164/94 EC, 165/94 EC, 166/94 EC, 167/94 EC, 168/94 EC and 169/94 EC shall be held of a total quantity of 1,450 million hectolitres of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian and Spanish intervention agencies . 2. Individual invitations to tender Nos 164/94 EC, 165/94 EC and 166/94 EC shall cover 200 000, 200 000 and 375 000 hectolitres of alcohol at 100% volume respectively. Individual invitations to tender No 167/94 EC shall cover 200 000 hectolitres of alcohol at 100 % volume. Individual invitations to tender Nos 168/94 EC and 169/94 EC shall cover 175 000 and 300 000 hectolitres of alcohol at 100 % volume respectively. Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian and Spanish intervention agencies ; Whereas individual invitations to tender should be organized for the export of alcohol to certain Caribbean and Central American countries where there is some guarantee that their markets in alcohol and spirit drinks will not be disturbed, with a view to its end use as motor fuel ; Whereas, nevertheless, the amount of and the detailed rules for the guarantees and securities laid down for those individual invitations to tender should be adapted, given the large amount of alcohol being put up for sale ; whereas a removal guarantee must ensure the export of the alcohol before the entry into force of the Uruguay Round provisions on alcohol of agricultural origin ; Article 2 The alcohol offered for sale :  shall be for export outside the European Community,  must be imported into and dehydrated in :(') OJ No L 84, 27. 3 . 1987, p. 1 .(2) OJ No L 197, 30 . 7. 1994, p. 42. 0 OJ No L 346, 15. 12. 1988 , p. 7. (4) OJ No L 43, 20. 2. 1993, p . 6 . 0 OJ No L 196, 5. 8 . 1993, p. 19.  for individual invitations to tender Nos 164/94 EC, 165/94 EC and 166/94 EC, Costa Rica, No L 310/34 Official Journal of the European Communities 3 . 12. 94 the total quantity of alcohol offered for sale in each of the invitations to tender referred to in Article 1 hereto. Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of a removal guarantee shall constitute the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 (') as regards the tendering security. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceding subpara ­ graph. 2. Within twenty days of receipt of the commission's decision awarding the alcohol, the successful tenderer shall provide proof that a removal guarantee has been lodged with each intervention agency holding alcohol to ensure the export of the alcohol covered by the tender in question. The removal guarantee shall be ECU 10 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity offered for sale in each invitation to tender covered by this Regulation. The removal guarantee shall be released by each of the intervention agencies holding alcohol for quantities of alcohol for which proof is supplied of departure from the customs territory of the Community in accordance with Community customs regulations. The export of alcohol awarded pursuant to this Regula ­ tion shall constitute a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 as regards the removal guarantee . 3 . The performance guarantee shall be ECU 25 per hectolitre of alcohol at 100 % volume. Notwithstanding Article 17 of Regulation (EEC) No 377/93 that guarantee shall be lodged for each of the invi ­ tations to tender referred to in Article 1 of this Regulation for each quantity of alcohol which is subject to a removal order. The successful tenderer shall provide proof that a perfor ­ mance guarantee has been lodged with the intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. The guarantee shall be released in accordance with Article 34 (3) (b) of Regulation (EEC) No 377/93. Article 6 1 . The intervention agency holding alcohol and the successful tenderer shall agree on a (detailed) timetable for the physical removal of the alcohol . The timetable shall be notified to the Commission in the month following receipt of the Commission's decision awarding the alcohol to permit coordination of removal operations in accordance with this Regulation.  for individual invitation to tender No 167/94 EC, one of the following third countries :  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  for individual invitations to tender Nos 168/94 EC and 1 69/94 EC, one of the following third countries :  Saint Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  Saint Lucia,  Saint Vincent, including the Northern Grena ­ dines,  Barbados,  Trinidad and Tobago,  Belize,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles (Curasao, Bonaire, Saint Eustace, Saba and the southern part of Saint Martin),  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel . Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. Article 4 The sales shall take place in accordance with Articles 13, 14, 15, 16, 18 (5) and (6) and 30 to 38 of Regulation (EEC) No 377/93. However, notwithstanding Article 15 of Regu ­ lation (EEC) No 377/93, the final date for the submission of tenders for the invitations to tender referred to in this Regulation, shall fall between the eighth and the 25th day following the date of publication of the individual invita ­ tions to tender. Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3 per hecto ­ litre of alcohol at 100 % volume and shall be lodged for ') OJ No L 205, 3 . 8 . 1985, p. 5. 3 . 12. 94 Official Journal of the European Communities No L 310/35 tuted by the intervention agencies holding the alcohol concerned in agreement with the Commission or mixed with other alcohol delivered to the intervention agency until a removal order is issued for that alcohol, in parti ­ cular for logistical reasons. 2. The successful tenderer shall pay for the alcohol he is awarded and accept responsibility for the risk of theft, loss and destruction and the cost of storage of the alcohol covered by the invitations to tender referred to in this Regulation within a maximum time limit determined according to the quantity placed on sale on the basis of one month per whole tranche of 75 000 hectolitres of alcohol at 100 % volume. That maximum time limit shall run from the end of the first month following receipt of the Commission's decision awarding the alcohol . However, payment and export of the alcohol must be completed by 26 June 1995 at the latest. 3 . After receiving payment for a quantity of alcohol calculated to the nearest hectolitre of alcohol at 100 % volume, the intervention agency holding the alcohol shall issue a removal order for the relevant quantity of alcohol . Ownership of the alcohol for which a removal order is issued shall be transferred on issue of the order and the relevant quantities shall be considered as being withdrawn on that date. Each removal order shall cover a quantity of at least 5 000 hectolitres except in the case of the last removal in each Member State . Article 9 1 . Successful tenderers for individual invitations to tender Nos 164/94 EC, 165/94 EC, 166/94 EC and 167/94 EC may, by common agreement, exchange a quantity of alcohol stored in the designated vats in a Member State for the purposes provided for in those invi ­ tations to tender. 2. Successful tenderers for individual invitations to tender Nos 168/94 EC and 169/94 EC may, by common agreement, exchange a quantity of alcohol stored in the designated vats in a Member State for the purposes provided for in those invitations to tender. 3 . Such exchange shall not affect the obligations of the tenderers concerned, particulary as regards the price to be paid and the time limit for removal and use of the alcohol awarded to them indicated in the invitation to tender concerned. 4. Successful tenderers who wish to make such an exchange must give prior notice to the intervention agen ­ cies concerned. 5. If such exchange affects the planned timetable for physical removal of the alcohol, that timetable shall immediately be amended and that amendment notified to the Commission. 6. Such exchange shall not change the total quantities of alcohol placed on sale for invitations to tender Nos 164/94 EC, 165/94 EC, 166/94 EC, No 167/94 EC, 168/94 EC and 169/94 EC respectively. Article 7 To be valid, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. The tender shall also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 2 who has undertaken to dehydrate the alcohol awarded in one of those countries and to export it for use solely as motor fuel. Article 8 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93, the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitations to tender referred to in Article 1 of this Regulation may be substi ­ Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 310/36 Official Journal of the European Communities 3 . 12. 94 ANNEX INDIVIDUAL INVITATION TO TENDER NO 164/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Villarrobledo 25 11 897 39 Raw alcohol Villarrobledo 22 39 014 39 Raw alcohol Villarrobledo 17 42 241 39 Raw alcohol Villarrobledo 20 41 813 39 Raw alcohol Tarancon C-6 11 563 39 Raw alcohol Tarancon D-6 26 317 39 Raw alcohol Tarancon C-7 27 155 39 Raw alcohol Total 200 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 200 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi , B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 164/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 3 . 12. 94 Official Journal of the European Communities No L 310/37 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 164/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). . This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 310/38 Official Journal of the European Communities 3. 12. 94 INDIVIDUAL INVITATION TO TENDER No 165/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Villarrobledo 28 43 657 39 Neutral Tarancon C-4 3 165 35 + 36 Neutral Villarrobledo 18 42 700 39 Raw alcohol Villarrobledo 19 42 268 39 Raw alcohol Tarancon C-8 26 498 39 Raw alcohol Tarancon C-5 26 508 39 Raw alcohol Tarancon C-6 15 204 39 Raw alcohol Total 200 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 200 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi , B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 165/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 165/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; 3 . 12. 94 Official Journal of the European Communities No L 310/39 (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 310/40 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 166/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Dist. Tampieri SpA 15 000 35 Neutral Dist. Villapana SpA 5 775 35 Neutral Dist. Lorenzo snc 10 000 39 Neutral Dist. Bonollo snc 2 500 39 Neutral Dist. Ind. chimica valenzana 3 000 39 Neutral Dist. Esposito snc 2 500 36 Neutral Dist. Del Salento SpA 5 000 35 Neutral Dist. Ind. ital. alcole snc 4 272 39 Neutral Dist. Palma SpA 2 228 39 Neutral Dist. Bertolino SpA 10 000 39 Neutral Dist. Neri Sri 45 000 35 Raw alcohol Dist. Neri Sri 10 000 39 Raw alcohol Dist. Bonollo SpA 24 325 35 Raw alcohol Dist. Bonollo SpA 21 500 39 Raw alcohol Dist. Caviro Scrl 15 000 35 Raw alcohol Dist. Caviro Scrl 30 000 39 Raw alcohol ITALY Dist. Villapana SpA 15 000 35 Raw alcohol Dist. Tampieri SpA 10 000 35 Raw alcohol Dist. D'Auria SpA 10 500 39 Raw alcohol Dist. Mazzari SpA 10 000 39 Raw alcohol Dist. Di Trani SpA 5 000 35 Raw alcohol Dist. Di Trani SpA 10 000 39 Raw alcohol Dist. De Luca snc 10 000 35 Raw alcohol Dist. Balice snc 15 000 35 Raw alcohol Dist. Del Sud SpA 3 000 36 Raw alcohol Dist. Palma SpA 17 000 39 Raw alcohol Dist. Palma SpA 10 000 39 Raw alcohol Dist. DI.CO.VI.SA. Scrl 900 35 Raw alcohol Dist. Enodistil SpA 10 000 35 Raw alcohol Dist. Enodistil SpA 21 500 39 Raw alcohol Dist. Kronion Scrl 5 500 35 Raw alcohol Dist. GE.DIS. SpA 15 500 39 Raw alcohol Total 375 000 3 . 12. 94 Official Journal of the European Communities No L 310/41 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 375 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 166/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 166/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestre 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol. has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 310/42 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 167/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Dist. Caviro Scrl 5 000 35 Neutral Dist. Centro Adriatico SpA 6 000 35 Neutral Dist. SA.P.T.S. SpA 8 500 39 Neutral Dist. Palma SpA 3 795 35 Neutral Dist. D. Auria SpA 8 000 39 Neutral Dist. Bocchino _snc 3 900 35 Raw alcohol Dist. Neri Sri 20 000 35 Raw alcohol Dist. Neri Sri 13 000 39 Raw alcohol Dist. Caviro Scrl 21 500 35 Raw alcohol ITALY Dist. Caviro Scrl 32 500 39 Raw alcohol Dist. Di Lorenzo snc 10 000 35 Raw alcohol Dist. Di Trani SpA 4 905 35 Raw alcohol Dist. De Luca 15 000 35 Raw alcohol Dist. Palma SpA 15 500 39 Raw alcohol Dist. DI.CO.VI.SA. Scrl 900 35 Raw alcohol Dist. Enodistil SpA 10 500 35 Raw alcohol Dist. Bertolino 16 000 39 Raw alcohol Dist. Vinum 5 000 36 Raw alcohol Total 200 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the' successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 200 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 3. 12. 94 Official Journal of the European Communities No L 310/43 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Commun ­ ities, 130 rue de la Loi, B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 167/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 1 67/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestra 81 , 1-00185 Roma (tel .: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol . has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 310/44 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 168/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Dist. Vinal SpA 3 600 35 Neutral Dist. Mazzari SpA 5 000 35 Neutral Dist. Saig SpA 3 000 39 Neutral Dist. D'Auria 2 000 39 Neutral Dist. Bonollo SpA 2 000 39 Neutral Dist. SA.P.I.S. SpA 2 000 39 Neutral Dist. Bertolino SpA 9 500 39 Neutral Dist. Neri Sri 21 500 35 Raw alcohol Dist. Soc. vin . Adriatica 7 000 35 Raw alcohol Dist. Lav. soc. vin . Modena 7 100 35 Raw alcohol ITALY Dist. Mazzari SpA 15 500 35 Raw alcohol Dist. Bonollo SpA 35 000 39 Raw alcohol Dist. Deta SpA 3 000 39 Raw alcohol Dist. Rodi Sri 5 000 35 Raw alcohol Dist. Del Sud SpA 7 000 36 Raw alcohol Dist. Di Trani SpA 15 000 39 Raw alcohol Dist. Di Trani SpA 11 200 39 Raw alcohol Dist. DI. CO. VI. SA. Scrl 600 35 Raw alcohol Dist. GE. DIS. SpA 20 000 39 Raw alcohol Total 175 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 175 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 3. 12. 94 Official Journal of the European Communities No L 310/45 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 168/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 168/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100% vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  EIMA, Via Palestre 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol. has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest. No L 310/46 Official Journal of the European Communities 3 . 12. 94 INDIVIDUAL INVITATION TO TENDER No 169/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol SPAIN Tomelloso 1 46 485 35 + 36 Raw alcohol Villarrobledo 29 43 025 35 + 36 Raw alcohol Villarrobledo 25 30 000 39 Raw alcohol Tarancon E-l 26 156 35 + 36 Raw alcohol Tarancon E-2 23 254 35 + 36 Raw alcohol Tarancon F-l 26 185 35 + 36 Raw alcohol Tarancon F-2 3 688 35 + 36 R.aw alcohol Villarrobledo 7 13 847 39 Neutral Villarrobledo 9 43 348 39 Neutral Villarrobledo 11 44012 39 Neutral Total 300 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 2 of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 300 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol. Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . 12. 94 Official Journal of the European Communities No L 310/47 3. Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 169/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 December 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 169/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93, specify the final destination of the alcohol awarded and include proof of a commitment with an operator for dehydration and use solely as motor fuel . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficencia 8, E-28004 Madrid (tel . : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract The successful tenderer must provide proof that a performance guarantee of ECU 25 per hectolitre of alcohol at 100 % vol. has been lodged with each intervention agency concerned by the date of issue of a removal order for the quantity of alcohol in question at the latest.